Name: Commission Regulation (EEC) No 3520/89 of 24 November 1989 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/14 Official Journal of the European Communities 25. 11 . 89 COMMISSION REGULATION (EEC) No 3520/89 of 24 November 1989 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 4025/88 (3), as last amended by Regulation (EEC) No 3192/89 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4025/88 to the quota ­ Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16 . 7. 1980, p . 1 . (2) OJ No L 110, 29 . 4. 1988, p. 36 . (3) OJ No L 355, 23. 12. 1988, p . 16. (j OJ No L 309, 26. 10. 1989, p. 13 . 25. 11 . 89 Official Journal of the European Communities No L 344/ 15 ANNEX to the Commission Regulation of 24 November 1989 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 49 from 4 to 10 December 1989 Week No 50 from 11 to 17 December 1989 Week No 51 from 18 to 24 December 1989 Week No 52 from 25 to 31 December 1989 0204 30 00 158,318 164,708 171,090 175,980 0204 41 00 158,318 164,708 171,090 175,980 0204 42 10 110,823 115,296 119,763 123,186 0204 42 30 174,150 181,179 188,199 193,578 0204 42 50 205,813 214,120 222,417 228,774 0204 42 90 205,813 214,120 222,417 228,774 0204 43 00 288,139 299,769 311,384 320,284 0204 50 51 158,318 164,708 171,090 175,980 0204 50 53 110,823 115,296 1 19,763 123,186 0204 50 55 174,150 181,179 188,199 193,578 0204 50 59 205,813 214,120 222,417 228,774 0204 50 71 205,813 214,120 222,417 228,774 0204 50 79 288,139 299,769 311,384 320,284 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.